DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 12/28/2020.

Status of Claims
3.        Claims 1-10 are pending in this application.  
	Independent claims 1, 9 and 10 are currently amended.


Response to Arguments
4.         Regarding Applicant’s Argument (pages 5-9):
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claims 1, 9 and 10 over Ooba in view of Kamoi have been considered but they do not appear to overcome the prior art cited.  
Applicant argues that none of the cited references disclose what is in newly amended claim 1.  
Generally speaking, Ooba discloses an image forming apparatus that has a plurality of network interfaces as shown in Fig. 3, elements 208 and 209.  Ooba further discloses that the image forming apparatus is connected to a digital front end (DFE) as shown in Fig. 1.   The digital front end DFE reads on the claimed ‘image formation control apparatus’.  Ooba then discloses a setting screen in Figs. 5 and 6 wherein a connection with the DFE can be established by selecting the ‘connect button 602’.  Note 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 8,384,949) in view of Kamoi (US 2013/0141753).

Regarding Claim 1:
Ooba discloses an image forming apparatus (Figs. 1 and 3 ‘image forming apparatus 207’) that has a plurality of network I/Fs (Fig. 3 ‘network interface 208’ and ‘network interface 209’; ‘connectors 208 and 209 may be a network interface such as Ethernet and connected to the print-control apparatus 201 through a network’ Col. 7, lines 24-39) and connects an image formation control apparatus (Figs. 1 and 2 ‘print control apparatus 201’; Col. 5 and 6) to one of the plurality of network I/Fs (e.g. Fig. 1 ‘print control apparatus 201’ connected to ‘image forming apparatus 207’ via ‘dedicated line 206’), comprising at least one processor and/or a circuit (Fig. 3 ‘control unit 308 has a CPU, a ROM, and a RAM’ Col. 7, lines 44-51) configured to function as: 
a setting unit (Fig. 6 ‘print-control apparatus connection information screen 701’) configured to set a setting for the image formation control apparatus on the one of the plurality of network l/Fs (e.g. “a network address (an IP address, etc.), a physical address, a name, and the like of the print-control , in accordance with a fact that the image formation control apparatus is connected to the one of the plurality of network l/Fs (Fig. 4 flowchart: “When the print-control apparatus 201 is connected to the image-forming apparatus 207, the process proceeds to step S503 and confirms information variable of the print-control apparatus 201. The information variable of the print-control apparatus 201 is information for specifying the print-control apparatus 201 connected to the image-forming apparatus 207 in a one-to-one relation. Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)): and
a display control unit (Fig. 3 ‘image input/output control unit 305’) that controls display on a screen (Fig. 6 ‘print-control apparatus connection information screen 701’), on which a network setting for the image formation control apparatus is set (“When the input of the connection information concerning the print-control apparatus 201 is finished on the screen 701, a value of this input is stored in the information variable of the print-control apparatus 201. In this case, a button or a form for selecting whether the input value is a network address, a physical address, or a name may be displayed.” (Col. 8, lines 50-55)).
wherein the screen includes information for identifying a network l/F, on which a network setting for the image formation control apparatus is set (e.g. “Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)).

Ooba does not expressly disclose a display control unit that controls display on a screen on which information on the plurality of network I/Fs, on which a network setting for the image formation control apparatus is set, wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set.
on which information on the plurality of network I/Fs (Kamoi: “In FIG. 3A, the title "NETWORK SETTING" is displayed, and a plurality of network setting items are displayed. In the example in FIG. 3A, as the network setting items, "WIRED/WIRELESS LAN SELECTION", "WIRELESS LAN SETTING", "Transmission Control Protocol/Internet Protocol (TCP/IP) SETTING", and "Simple Network Management Protocol (SNMP) SETTING" are displayed.” [0052]), on which a network setting for the image formation control apparatus is set (Kamoi: Fig. 3A ‘user selects a network setting such as ‘wired/wireless Lan’, TCP/IP or SNMP), wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set (Kamoi: depending on network Setting 500 in Fig. 3A, the display changes to further selection options for the user.  ‘FIGS. 3A, 3B, 3C, 3D, and 3E; and FIGS. 4A, 4B, 4C, 4D, and 4E’ [0020-0021]; “FIGS. 3A to 3D illustrate an example of screen transition performed when the user selects a network setting that is one of the menu items displayed on the operation panel 110 in FIG. 2. FIG. 3A illustrates a setting item screen for the network setting. FIG. 3B illustrates a wireless LAN setting screen. FIG. 3C illustrates an SSID list screen. FIG. 3D illustrates a connection permission screen. FIG. 3E illustrates a connection completion screen.” [0050]).

Ooba in view of Kamoi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose a display control unit that controls display on a screen on which information on the plurality of network I/Fs, on which a network setting for the image formation control apparatus is set, wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set.  The suggestion/motivation for doing is to be able to change network 

Regarding Claim 2:
The proposed combination of Ooba in view of Kamoi further discloses the image forming apparatus according to claim 1, wherein in a case where the display control unit is instructed to display a network setting screen for the network I/F to which the image formation control apparatus is connected (Kamoi: e.g. Fig. 3E ‘connection completion screen’), the display control unit displays the network setting screen on which specific network setting values, which are assigned to the image forming apparatus on a specific network on which the image forming apparatus carries out communications via the image formation control apparatus, have been entered (Kamoi: e.g. Figs. 4A-4E wherein the user is connected and changes security levels to the wireless LAN; [0062-0068]).
Ooba in view of Kamoi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose 
wherein in a case where the display control unit is instructed to display a network setting screen for the network I/F to which the image formation control apparatus is connected, the display control unit displays the network setting screen on which specific network setting values, which are assigned to the image forming apparatus on a specific network 
The suggestion/motivation for doing so is to “prevent information leakage” by setting security levels to a predetermined level as disclosed by Kamoi in the background of invention.  Therefore, it would have been obvious to combine Ooba with Kamoi to obtain the invention as specified in claim 2.

Regarding Claim 9:
Ooba discloses a control method for an image forming apparatus (Figs. 1 and 3 ‘image forming apparatus 207’) that has a plurality of network I/Fs (Fig. 3 ‘network interface 208’ and ‘network interface 209’; ‘connectors 208 and 209 may be a network interface such as Ethernet and connected to the print-control apparatus 201 through a network’ Col. 7, lines 24-39) and connects an image formation control apparatus (Figs. 1 and 2 ‘print control apparatus 201’; Col. 5 and 6) to one of the plurality of network I/Fs (e.g. Fig. 1 ‘print control apparatus 201’ connected to ‘image forming apparatus 207’ via ‘dedicated line 206’), comprising a memory storing a program (‘program’ Col. 15, lines 12-18), and at least one processor executing the program (Fig. 3 ‘control unit 308 has a CPU, a ROM, and a RAM’ Col. 7, lines 44-51) to: 
set a setting for the image formation control apparatus on the one of the plurality of network l/Fs (e.g. “a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.), in accordance with a fact that the image formation control apparatus is connected to the one of the plurality of network l/Fs (Fig. 4 flowchart: “When the print-control apparatus 201 is connected to the image-forming apparatus 207, the process proceeds to step S503 and confirms information variable of the print-control apparatus 201. The information variable of the print-control apparatus 201 is information for specifying the Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)): and
control display on a screen (Fig. 6 ‘print-control apparatus connection information screen 701’; (“When the input of the connection information concerning the print-control apparatus 201 is finished on the screen 701, a value of this input is stored in the information variable of the print-control apparatus 201. In this case, a button or a form for selecting whether the input value is a network address, a physical address, or a name may be displayed.” (Col. 8, lines 50-55)), 
wherein the screen includes information for identifying a network l/F, on which a network setting for the image formation control apparatus is set (e.g. “Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)).

Ooba does not expressly disclose control display on a screen on which information on the plurality of network I/Fs are listed and displayed, wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set.
Kamoi disclose control display on a screen on which information on the plurality of network I/Fs are listed and displayed (Kamoi: “In FIG. 3A, the title "NETWORK SETTING" is displayed, and a plurality of network setting items are displayed. In the example in FIG. 3A, as the network setting items, "WIRED/WIRELESS LAN SELECTION", "WIRELESS LAN SETTING", "Transmission Control Protocol/Internet Protocol (TCP/IP) SETTING", and "Simple Network Management Protocol (SNMP) SETTING" are displayed.” [0052]), wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control  (Kamoi: Fig. 3A ‘user selects a network setting such as ‘wired/wireless Lan’, TCP/IP or SNMP; “depending on network Setting 500 in Fig. 3A, the display changes to further selection options for the user.  ‘FIGS. 3A, 3B, 3C, 3D, and 3E; and FIGS. 4A, 4B, 4C, 4D, and 4E’ [0020-0021]; “FIGS. 3A to 3D illustrate an example of screen transition performed when the user selects a network setting that is one of the menu items displayed on the operation panel 110 in FIG. 2. FIG. 3A illustrates a setting item screen for the network setting. FIG. 3B illustrates a wireless LAN setting screen. FIG. 3C illustrates an SSID list screen. FIG. 3D illustrates a connection permission screen. FIG. 3E illustrates a connection completion screen.” [0050]).
Ooba in view of Kamoi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control display on a screen on which information on the plurality of network I/Fs are listed and displayed, wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set.
The suggestion/motivation for doing so would have been to determine whether access rights should be given to an external device so the external device determined to have the access right can issue various types of processing requests to the image forming apparatus as disclosed by Kamoi in the background of invention.  Therefore, it would have been obvious to combine Ooba with Kamoi to obtain the invention as specified in claim 9.

Regarding Claim 10:
Ooba discloses a non-transitory computer-readable storage medium storing a program causing a computer to execute a control method for an image forming (Figs. 1 and 3 ‘image forming apparatus 207’) that has a plurality of network I/Fs (Fig. 3 ‘network interface 208’ and ‘network interface 209’; ‘connectors 208 and 209 may be a network interface such as Ethernet and connected to the print-control apparatus 201 through a network’ Col. 7, lines 24-39) and connects an image formation control apparatus to one of the plurality of network I/Fs (Figs. 1 and 2 ‘print control apparatus 201’; Col. 5 and 6), the image forming apparatus comprising a memory storing a program (‘program’ Col. 15, lines 12-18), and at least one processor executing the program (Fig. 3 ‘control unit 308 has a CPU, a ROM, and a RAM’ Col. 7, lines 44-51) to: 

set a setting for the image formation control apparatus on the one of the plurality of network l/Fs (e.g. “a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.), in accordance with a fact that the image formation control apparatus is connected to the one of the plurality of network l/Fs (Fig. 4 flowchart: “When the print-control apparatus 201 is connected to the image-forming apparatus 207, the process proceeds to step S503 and confirms information variable of the print-control apparatus 201. The information variable of the print-control apparatus 201 is information for specifying the print-control apparatus 201 connected to the image-forming apparatus 207 in a one-to-one relation. Values of the information variable are values indicating a network address (an IP address, etc.), a physical address, a name, and the like of the print-control apparatus 201 and are set on a print-control apparatus connection information screen 701 in FIG. 6.” (Col. 8, lines 30-41)): and
control display on a screen (Fig. 6 ‘print-control apparatus connection information screen 701’; (“When the input of the connection information concerning the print-control apparatus 201 is finished on the screen 701, a value of this input is stored in the information variable of the print-control apparatus 201. In this case, a button or a form for selecting whether the input value is a network address, a physical address, or a name may be displayed.” (Col. 8, lines 50-55)), 
wherein the screen includes information for identifying a network l/F, on which a network setting for the image formation control apparatus is set (e.g. “Values of the information .

Ooba does not expressly disclose control display on a screen on which information on the plurality of network I/Fs are listed and displayed, wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set.
Kamoi disclose control display on a screen on which information on the plurality of network I/Fs are listed and displayed (Kamoi: “In FIG. 3A, the title "NETWORK SETTING" is displayed, and a plurality of network setting items are displayed. In the example in FIG. 3A, as the network setting items, "WIRED/WIRELESS LAN SELECTION", "WIRELESS LAN SETTING", "Transmission Control Protocol/Internet Protocol (TCP/IP) SETTING", and "Simple Network Management Protocol (SNMP) SETTING" are displayed.” [0052]), wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set (Kamoi: Fig. 3A ‘user selects a network setting such as ‘wired/wireless Lan’, TCP/IP or SNMP; “depending on network Setting 500 in Fig. 3A, the display changes to further selection options for the user.  ‘FIGS. 3A, 3B, 3C, 3D, and 3E; and FIGS. 4A, 4B, 4C, 4D, and 4E’ [0020-0021]; “FIGS. 3A to 3D illustrate an example of screen transition performed when the user selects a network setting that is one of the menu items displayed on the operation panel 110 in FIG. 2. FIG. 3A illustrates a setting item screen for the network setting. FIG. 3B illustrates a wireless LAN setting screen. FIG. 3C illustrates an SSID list screen. FIG. 3D illustrates a connection permission screen. FIG. 3E illustrates a connection completion screen.” [0050]).
Ooba in view of Kamoi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of selecting network settings for communicating with a computer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control display on a on which information on the plurality of network I/Fs are listed and displayed, wherein the screen includes information for identifying a network l/F, out of the plurality of network l/Fs, on which a network setting for the image formation control apparatus is set.
The suggestion/motivation for doing so would have been to determine whether access rights should be given to an external device so the external device determined to have the access right can issue various types of processing requests to the image forming apparatus as disclosed by Kamoi in the background of invention.  Therefore, it would have been obvious to combine Ooba with Kamoi to obtain the invention as specified in claim 10.

10.	Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba in view of Kamoi as applied to claim 2 above, and further in view of Yanazume (US 2010/0103450).

Regarding Claim 3:
The proposed combination of Ooba in view of Kamoi discloses the image forming apparatus according to claim 2, however they do not expressly disclose wherein the display control unit displays setting fields, in which the specific network setting values have been entered, on the network setting screen in a predetermined form indicating that the network setting values have already been configured.
Yanazume discloses wherein the display control unit displays setting fields, in which the specific network setting values have been entered, on the network setting (Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).
Ooba, Kamoi & Yanazume are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of making network connection settings on a MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the display control unit displays setting fields, in which the specific network setting values have been entered, on the network setting screen in a predetermined form indicating that the network setting values have already been configured.  
The suggestion/motivation for doing so is to “prevent input” as disclosed by Yanazume at ¶ [0070].  Therefore, it would have been obvious to combine Ooba, Kamoi & Yanazume to obtain the invention as specified in claim 3.

Regarding Claim 4:
The proposed combination of Ooba in view of Kamoi discloses the image forming apparatus according to claim 3, however they do not expressly disclose wherein in the network setting screen, user's operations on the setting fields in which the specific network setting values have been entered are not accepted.
Yanazume discloses wherein in the network setting screen, user's operations on the setting fields in which the specific network setting values have been entered are not (Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).
Ooba, Kamoi & Yanazume are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of making network connection settings on a MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein in the network setting screen, user's operations on the setting fields in which the specific network setting values have been entered are not accepted.  
The suggestion/motivation for doing so is to “improve a convenience” as disclosed by Yanazume in the background of invention.  For example the IP address and the user login name and password do not have to be entered every time the user logs in.  Therefore, it would have been obvious to combine Ooba, Kamoi & Yanazume to obtain the invention as specified in claim 4.

Regarding Claim 5:
The proposed combination of Ooba in view of Kamoi discloses the image forming apparatus according to claim 3, however they do not expressly disclose wherein the network setting screen includes other setting fields in which other network setting values assigned to the image forming apparatus on another network other than the specific network are to be entered.
(Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).
Ooba, Kamoi & Yanazume are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of making network connection settings on a MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the network setting screen includes other setting fields in which other network setting values assigned to the image forming apparatus on another network other than the specific network are to be entered.  
The suggestion/motivation for doing so is to “improve a convenience” as disclosed by Yanazume in the background of invention.  For example the IP address and the user login name and password do not have to be entered every time the user logs in.  Therefore, it would have been obvious to combine Ooba, Kamoi & Yanazume to obtain the invention as specified in claim 5.

Regarding Claim 7:
The proposed combination of Ooba in view of Kamoi discloses the image forming apparatus according to claim 3, however they do not expressly disclose wherein the 
Yanazume discloses wherein the display control unit does not accept a predetermined operation that commands displaying of the network setting screen on which the specific network setting values have been entered (Yanazume: ‘Figs. 8A and 8B ‘external device setup’; ‘FIG. 8A shows a state that the multifunction machine 1 is selected as device type. In this case, the setup items of a registered name and a URL are enabled to input, and the other setup items are grayed to prevent input. FIG. 8B shows a state in which a file server 2 is selected as the device type. In this case, a registered name, an IP address, a path name, a login name and a password are enabled to be input, and a URL is grayed to prevent input.’ [0070]).
Ooba, Kamoi & Yanazume are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of making network connection settings on a MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the display control unit does not accept a predetermined operation that commands displaying of the network setting screen on which the specific network setting values have been entered.  The suggestion/motivation for doing so is to “improve a convenience” as disclosed by Yanazume in the background of invention.  For example the IP address and the user login name and password do not have to be entered every time the user logs in.  Therefore, it would have been obvious to combine Ooba, Kamoi & Yanazume to obtain the invention as specified in claim 7.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Ooba in view of Kamoi as applied to claim 1 above, and further in view of Nakazawa (US 9,292,806).

Regarding Claim 8:
The proposed combination of Ooba in view of Kamoi disclose the image forming apparatus according to claim 2, however they do not expressly disclose wherein the specific network setting values include an IP address, a subnet mask, and a gateway address assigned to the image forming apparatus on the specific network.
	Nakazawa discloses wherein the specific network setting values include an IP address, a subnet mask, and a gateway address assigned to the image forming apparatus on the specific network (Nakazawa: ‘Referring to FIG. 4, items are classified into three groups: network setting 401, instrument information 405, and notification setting 408, each of which includes detailed setting items. When the check contents of a group item, e.g., the notification setting 408 change, an SMTP server address 409 and an SMTP transmission source address 410 synchronously become selectable (with a checkmark in the notification setting 408) or unselectable (without a checkmark in the notification setting 408). For example, since the instrument information 405 in FIG. 4 has no checkmark, operations for an instrument name 406 and installation location 407 as child elements are inhibited. If an item is selected, like the network setting 401, its child elements can individually be selected. In the example shown in FIG. 4, an IP address/subnet mask 402 and gateway address 403 of the network setting 401 are selected, although a DNS server address 404 is not selected.’ Col. 4, line 60 – Col. 5, line 8); ‘FIG. 9 is a view showing an example of a window to change the setting information of a network instrument by the instrument management system application 102 according to the second embodiment. Referring to FIG. 9, reference numeral 901 denotes an IP address; 902, a gateway address; 903, a subnet mask; and 904 and 905, input controls to display and edit an instrument name that can be set by the user and an installation location information that can be set by the user, respectively. When the user instructs to edit the setting information of a network instrument, the instrument management system application 102 writes current setting information in each input control value and opens the window.’ Col. 7, lines 1-13).

The suggestion/motivation for doing so is to “monitor the state of the network instruments to be managed” as disclosed by Nakazawa in the background of invention.  Therefore, it would have been obvious to combine Ooba, Kamoi & Nakazawa to obtain the invention as specified in claim 8.

Allowable Subject Matter
12.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6:
None of the prior art cited disclose or suggest the image forming apparatus according to claim 3, wherein the display control unit provides notification that the specific network setting values have already been configured.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677